COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Amanda Jones and David Jones V. Henry Martinez, M.D., Henry
                          Martinez, M.D., P.A, Brett Baker, P.A., Foundation Surgery Affiliates
                          of Brazoria County d/b/a Brazoria County Surgery Center and
                          Brazoria County Surgery Center

Appellate case number:    01-10-00933-CV

Trial court case number: 48281

Trial court:              412th Judicial District Court of Brazoria County

Date motion filed:        January 28, 2013

Party filing motion:      Appellees

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Bland, and Sharp.


Date: May 1, 2013